 

 

 

 

 

 

 

 

 

|] USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

_SOUTHERN DISTRICT OF NEW YORK DOU #
JERMAINE GORDON, DATE FILED: NOV_1 22019 -
Plaintiff,
-against- 19-CV-8405 (GBD)
C.O. MR. DRUMMOND; C.O. MS. JACKSON: ORDER OF SERVICE

DEPARTMENT OF CORRECTIONS,

Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that
Defendants violated his federal constitutional rights when he was detained at the Anna M. Kross
Center ““AMKC”) at Rikers Island. By order dated November 14, 2019, the Court granted
Plaintiffs request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).

DISCUSSION
A. New York City Department of Correction

Plaintiffs claims against the New York City Department of Correction (“DOC”) must be
dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City
Charter ch. 17, § 396 (“[A]lI actions and proceedings for the recovery of penalties for the
violation of any law shall be brought in the name of the city of New York and not in that of any
agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93
n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.
2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

In light of Plaintiff's pro se status and clear intention to assert claims against the City of
New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the DOC with the
City of New York. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses
the City of New York may wish to assert.
B. Waiver of Service

The Clerk of Court is directed to notify the DOC and the New York City Law Department
of this order. The Court requests that the City of New York, Correction Officer Drummond, and
Correction Officer Jackson waive service of summons.
C. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff's Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the
date of this order, Defendants must serve responses to these standard discovery requests. In their
responses, Defendants must quote each request verbatim.!

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court dismisses Plaintiffs claims against the Department of Correction. See 28
U.S.C. § 1915(e)(2)(B)(iii). The Clerk of Court is directed to add the City of New York as a
Defendant under Fed. R. Civ. P. 21.

The Court requests that the City of New York, Correction Officer Drummond, and

Correction Officer Jackson waive service of summons.

 

' If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
Local Civil Rule 33.2 applies to this action.

SO ORDERED.

Dated: "NOV 1 4 2019

New York, New York Pru Dy & D nixed.

 

as EORGE B. DANIELS
nited States District Judge
